      Case 7:19-cv-00403 Document 6 Filed on 12/05/19 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                           Plaintiff,              §
                                                   §
 v.                                                §           CASE NO.     7:19-CV-403
                                                   §
 WE BUILD THE WALL, INC.,                          §
 FISHER INDUSTRIES, FISHER SAND                    §
 AND GRAVEL CO., AND NEUHAUS &                     §
 SONS, LLC,                                        §
                                                   §
                         Defendants.               §

______________________________________________________________________________

                          NOTICE OF APPEARANCE
______________________________________________________________________________

       Please take notice that the undersigned Assistant United States Attorney, DANIEL D. HU,

on behalf of the United States of America, appears as co-counsel for the United States of America

in this lawsuit, in addition to AUSA E. Paxton Warner the current attorney of record in this case.

                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                             By:       s/ Daniel D. Hu _______________
                                                       DANIEL D. HU
                                                       Assistant United States Attorney
                                                       Texas Bar No. 10131415
                                                       1000 Louisiana, Suite 2300
                                                       Houston, Texas 77002
                                                       Telephone: (713) 567-9000
                                                       Facsimile: (713) 718-3033
                                                       E-mail: Daniel.Hu@usdoj.gov




                                             Page 1 of 2
                                        Notice of Appearance
      Case 7:19-cv-00403 Document 6 Filed on 12/05/19 in TXSD Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I, Daniel D. Hu, Assistant United States Attorney for the Southern District of Texas, hereby

certify that on December 5, 2019, I served the foregoing using the Court’s ECF notification system

on all parties receiving ECF notice in this case.


                                              By:      s/ Daniel D. Hu _______________
                                                       DANIEL D. HU
                                                       Assistant United States Attorney




                                              Page 2 of 2
                                         Notice of Appearance
